       Case 2:17-cv-01348-RJC-LPL Document 21 Filed 04/30/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ERIC LEON DENNIS,                             )
                                              )
                       Petitioner,            )       Civil Action No. 2:17-cv-1348
                                              )
               v.                             )       Judge Robert J. Colville
                                              )       Magistrate Judge Lisa Pupo Lenihan
JOHN WETZEL, Secretary,                       )
Pennsylvania Department of                    )
Corrections, STEPHEN ZAPPALA,                 )
District Attorney of Allegheny County,        )
and JOSHUA SHAPIRO, Attorney                  )
General of Pennsylvania,                      )
                                              )
                       Respondents.           )


                                      ORDER OF COURT

       Before the Court is the Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254

(ECF No. 1) filed by Petitioner Eric Leon Dennis. On March 31, 2020, Magistrate Judge Lisa

Pupo Lenihan issued a Report and Recommendation (ECF No. 19) in which she recommended

that the Court dismiss the Petition as untimely and deny a certificate of appealability.

       Petitioner filed timely Objections (ECF No. 20) to the Report and Recommendation on

April 8, 2020. The district court must make a de novo determination of those portions of the Report

and Recommendation to which objections are made.             28 U.S.C. § 636(b)(1)(C); see also

Henderson v. Carlson, 812 F.2d 874, 877 (3d Cir. 1987). This Court may accept, reject, or modify,

in whole or in part, the findings or recommendations made by the magistrate judge. The district

court judge may also recommit the matter to the magistrate judge with instructions.

       Upon review of the March 31, 2020 Report and Recommendation, Petitioner’s Objections,

as well as a review of the entire record in this matter, it is hereby ORDERED as follows:




                                                  1
       Case 2:17-cv-01348-RJC-LPL Document 21 Filed 04/30/20 Page 2 of 2



        Petitioner’s Objections to the Report and Recommendation are overruled and the Court

approves and adopts the Report and Recommendation as the Opinion of the Court. Further, with

respect to Petitioner’s request that this Court appoint counsel, such a request has already been

addressed by Judge Lenihan’s September 6, 2019 Order (ECF No. 15) denying Petitioner’s Motion

for the Appointment of Counsel (ECF No. 14). This Court finds that there is no basis to revisit

that decision. The Petition for Writ of Habeas Corpus is DISMISSED as untimely. The Court

finds that, because jurists of reason would not find it debatable whether Petitioner’s claims should

be dismissed, Petitioner is not entitled to the issuance of a certificate of appealability. Accordingly,

the Court denies a certificate of appealability in this matter. The Clerk of Court shall mark this

case CLOSED.




                                                BY THE COURT:

                                                /s/ Robert J. Colville
                                                Robert J. Colville
                                                United States District Judge


Dated: April 30, 2020

cc:     Eric Leon Dennis
        KJ-8881
        SCI Fayette
        48 Overlook Drive
        LaBelle, PA 15450

        Counsel of record
        (Via CM/ECF electronic mail)




                                                   2
